Title: [June 1753]
From: 
To: 



      
      Harvard Colledge June 8th. 1753.
      8 Friday.
      
      
       At Colledge. A Clowdy, Dull morning, and so continued till about 5 a Clock, when it began to rain moderately But continued not long, But remained Clowdy all night in which night I watched with Powers.
      
      
       
        
   
   The first day of the first quarter of the 1753–1754 academic year (MH-Ar: Steward’s Records, Quarterbill Books, 1720–1756). For a discussion of the impulses and influences leading JA to start a diary record at this time, the beginning of his third or junior sophister year at Harvard, see Introduction, p. 32–34.


       
       
        
   
   During his last three years in college JA lived in the “lowermost northwest chamber” of Massachusetts Hall, then designated as No. 3, subsequently No. 19. In his sophomore year just completed, he shared these quarters with Thomas Sparhawk ’55; as both junior and senior sophister he had as his roommate Joseph Stockbridge ’55. (MH-Ar: Faculty Records, District Reports, 1st ser., 1752–1755.)


       
       
        
   
   Peter Powers (1728–1800), Harvard 1754, came from Hollis, N.H., and lived in Massachusetts 4; he became the first minister of Newbury, Vt, and, later, of Deer Isle, Maine (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University, in Cambridge, Massachusetts, Cambridge and Boston, 1873– ., 13:472–478).


        
   
   The meaning of the phrase “watched with Powers” is susceptible of several interpretations. Commonly, to “watch with” meant to remain awake at the bedside of a sick person (see OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols. and supplement.). One could also “watch” the heavens through a telescope with a fellow student, as JA later remembered doing with his classmate David Sewall “from the Roof of old Harvard Colledge i.e. Hall” (JA to Benjamin Waterhouse, 17? Aug. 1817, MHi:Adams-Waterhouse Coll.). But since the weather “remained Clowdy all night,” this interpretation hardly seems applicable. Finally, there was a local Harvard meaning for “watch,” meaning to retain, by permission, a light in one’s study for as much as two hours beyond the required 9 p.m. student retiring hour (Morison, Three Centuries of HarvardSamuel Eliot Morison, Three Centuries of Harvard, 1636–1936, Cambridge, 1936., p. 28).


       
      
      

      9 Saturday.
      
      
       At Colledge, the weather still remaining Clowdy all Day, till 6 o’Clock, when the Clowds were Dissipated, and the sun brake forth in all his glory.
      
      

      10 Sunday.
      
      
       At Colledge a clear morning. Heard Mr. Appleton expound those words in 1. Cor. 12 Chapt. 7 first verses, and in the afternoon heard him preach from those words in 26 of Mathew 41 verse, watch and pray that ye enter not into temptation.
      
      
      
       
        
   
   Harvard students attended services on Sundays in the First Church of Cambridge (Morison, Three Centuries of HarvardSamuel Eliot Morison, Three Centuries of Harvard, 1636–1936, Cambridge, 1936., p. 94). This was a structure built in 1706, since known as “the third meetinghouse,” which was replaced in 1756. “Facing the south, it stood on Watch House Hill southwest of the present Lehman Hall” (Hamilton V. Bail, Views of Harvard: A Pictorial Record to 1860, Cambridge, 1949, p. 41). Its minister was Rev. Nathaniel Appleton (1693–1784), Harvard 1712 (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University, in Cambridge, Massachusetts, Cambridge and Boston, 1873– ., 5:599–609).


       
      
      

      Monday 11 June.
      
      
       At Colledge, a fair morning, and pretty warm. About 2 o’Clock there appeared some symptoms of an approaching shower, attended with some thunder, and lightning.
      
      

      Tuesday 12 June.
      
      
       At Colledge, a Clowdy morning, heard Dr. Wigglesworth Preach from the 20 Chapter of exodus 8, 9 and 10th. Verses.
      
      
       
        
   
   Morning prayers were said regularly in Holden Chapel in the Yard (Morison, Three Centuries of HarvardSamuel Eliot Morison, Three Centuries of Harvard, 1636–1936, Cambridge, 1936., p. 94) Rev. Edward Wigglesworth (1693–1765), Harvard 1710, was Hollis professor of divinity (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University, in Cambridge, Massachusetts, Cambridge and Boston, 1873– ., 5:546–555).


       
      
      

      13 Wednesday.
      
      
       At Colledge, a Cloudy morning, about 10 o’Clock the Sun shone out very warm, but about 12 the heat was, in part, allayed By the rising of the wind.
      
      

      14 Thurdsday.
      
      
       At Colledge, a Clear, warm, morning But about 2 o’Clock came up a very hard shower, acompanied with some thunder and lightning.
      
      

      15 Fryday.
      
      
       At Colledge, a Clear, warm morning, and so Continued.
      
      

      16 Saturday.
      
      
       At Colledge, a fair morning, but, not very warm.
      
      

      17 Sunday.
      
      
       At Colledge, sunshiny-morning, heard Mr. Appleton expound those words in 1. Cor. 12 Chap, from 7, to the end of 11 verse, in the afternoon heard him preach from the first Psalm, and first verse.
      
      

      18 Monday.
      
      
       At Colledge, a warm morning, at 11 ’Clock read Theses on this question, (viz) antliarum et siphonum phaenomina solvuntur ex gravitate aeris.
      
      
      
       
        
   
   “The phenomena of pumps and siphons are explained by the weight of air.”


        
   
   The theses were outlines prepared earlier by tutors or sophisters, generally of single-page length, listing points relevant to the question posed and thus providing material for class discussion. Collections of theses on various questions might be kept by a tutor for the use of succeeding classes or passed down by students. The question might be one which had been disputed at an earlier commencement or be disputed at a future one; for an example see entry of 26 June, below, and note there.


       
      
      

      
      19 Tuesday.
      
      
       At Colledge, a very warm morning, at 11 Disputed on this question (viz) systema Copernicanum est verum mundi systema.
      
      
       
        
   
   In preparation for the public disputations at commencement, junior and senior sophisters were expected to dispute twice weekly in class. These recitations or exercises in logic were heard by the tutor of the class in his own room, those of the Class of 1755 by Tutor Joseph Mayhew in Massachusetts 5. (Morison, Three Centuries of HarvardSamuel Eliot Morison, Three Centuries of Harvard, 1636–1936, Cambridge, 1936., p. 25; MH-Ar:Faculty Records, Meeting of 6 March 1752, and District Reports, 1st ser., 1752–1755; entry of 25 June, below.)


       
      
      

      20 Wednesday.
      
      
       At Colledge, a most Charming and Beautifull Scene is this morning displayed. All nature wears a Chearfull garb, after so plentifull a Shower as we were favoured with the Last night, receving an additionall lustre from the sweet influences of the Sun.—This Day, I (in the religious Phylosopher) read the following experiment, (viz) that the filings of iron, mix’d with sulphur and kneaded to a Dough By the addittion of Cold water will in a few hours Become warm, and at last Be set on fire. Which is undoubtedly true, and if so I think that it affords a very probable method of solving the phaenomina of subterraneous fires. For it is highly probable that there are abundance of the particles of iron, Sulphur, and water which, (By the flux of water perhaps in the subterraneous Caverns,) may Be Brought together, and then it appears By the precedent experiment, that this effect (viz a fire) will Be produced. At 2 o’Clock heard Mr. Winthrop’s lecture in the Hall, in which he was employed in evincing the sphaeroidall form of the earth, which he Did, from the vibrations of pendula, the precession of the aequinox, and from actual mensuration of Degrees at the aequinox and the poles. —After which I extracted the following Hydrostatical Laws from the religious Phylosopher (viz) 1st: if a Body is to be Carried upwards in any liquor, an equall Bulk of said liquor must gravitate or weigh more than such a Body.  2ndly. that in order to Cause a Body to sink in a liquor, an equal Bulk of said liquor must weigh less than the Body. 3rdly. if you would have the Body, neither to rise or fall But preserve it’s place in any part of the liquor, an equal quantity of the said liquor must weigh equally with the Body.
      
      
       
        
   
   The Religious Philosopher: Or, the Right Use of Contemplating the Works of the Creator, with a detailed outline of its contents on its titlepage (see facsimile in the present volume), was a religio-scientific compilation written by Bernard Nieuwentijdt (1654–1718), translated “from the Low-Dutch” by John Chamberlayne, and published in 3 vols., London, 1718 (Nieuw Ned. Biog. WoordenboekP. C. Molhuysen and others, eds., Nieuw Nederlandsche Biografisch Woordenboek, Leyden, 1911–1937; 10 vols., 6:1062–1063). Although by 1750 it was an old-fashioned work, it had gone through numerous French and English translations (BM, CatalogueThe British Museum Catalogue of Printed Books, 1881–1900, Ann Arbor, 1946; 58 vols. Supplement, 1900–1905, Ann Arbor, 1950; 10 vols.). Its popularity may be succinctly explained by a sentence in the “Letter from the Revd. Mr. Desaguliers” to the translator prefixed to English editions: “He that reads Niewentyt, will easily see that a Philosopher cannot be an Atheist; and if it were true, that a Smattering in Physics will give a proud Man a Tincture of Atheism, a deep Search into Nature will certainly bring him back to a Religious Sense of god’s Wisdom and Providence.”


        
   
   No Adams copy of The Religious Philosopher has been found. The iron-and-sulphur experiment JA read this day is in “Contemplation XXI. Of Fire,” §24.


       
       
        
   
   On John Winthrop (1714–1779), Harvard 1732, Hollis professor of natural philosophy since 1738 and a scientist of international repute, see DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements. under his name, and Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University, in Cambridge, Massachusetts, Cambridge and Boston, 1873– ., 9:240–264. For his influence on and relations with JA, see the discussion in the Introduction, p. 34–35, above; JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., index; and the JA–Winthrop correspondence in the Adams Papers. As Hollis professor, Winthrop delivered lectures once or twice a week “publicly in the Hall” to “all students that will attend on such topics relating to the science of the mathematics, natural and experimental philosophy as he shall judge most necessary and useful” (Endowment Funds of Harvard University, June 30, 1947, Cambridge, 1948, p. 55–56). Winthrop’s lecture hall and apparatus room was the west room on the second floor of old Harvard Hall (MH-Ar: Faculty Records, District Reports, 1st ser., 1752–1755, and Papers relating to Harvard Hall, 1672–1764). Copley’s portrait of Winthrop beside his telescope is reproduced as an illustration in the present volume.


       
       
        
   
   The precise passage in The Religious Philosopher has not been found. JA was evidently abstracting rather than quoting. Nieuwentijdt deals with “Hydrostatical Laws” in “Contemplation XXVI. Of Certain Laws of Nature,” §20 et seq.


       
      
      

      21 Thurdsday.
      
      
       At Colledge, a warm morning, and Something windy, about Sunset Came up a very hard shower attended with some Thunder, and very Sharp lightning.
      
      

      22 Fryday.
      
      
       At Colledge, a Charming, pleasant morning, read Dr. Niewentyts Demonstration Concerning the rays of light emitted from a Burning Candle in a second of time, which he Computes to Be 418660 39/: Particles.
      
      
       
        
   
   In The Religious Philosopher,, “Contemplation XXV. Of the Unspeakable Number, and Unconceivable Smallness of the Particles of which the Universe consists”


       
      
       

      23 Saturday.
      
      
       At Colledge, a Clowdy morning, and in the afternoon, Came up a Clowd of thunder and lightning. Towards night fell a very hard shower.
      
      

      24 Sunday.
      
      
       At Colledge, a Cloudy morning, heard Mr. Cotton of New-town vociferate from the 19. of Proverbs 2nd verse. In the afternoon, from those words in the 37th. Psalm and 4th. verse, Delight thyself in the Lord and he shall give thee thy Desires.
      
      
       
        
   
   John Cotton (1693–1757), Harvard 1710, had been minister of the church in Newton since 1714; JA’s language suggests that Cotton’s preaching resembled that of the revivalists he formerly admired (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University, in Cambridge, Massachusetts, Cambridge and Boston, 1873– ., 5:517–524).


       
      
      

      25. Monday.
      
      
       At Colledge, a very rainy, morning, at 11 o’Clock Disputed from the question assigned us last tuesday But on which we Did not then Dispute By reason of Mr. Mayhews Being employed in taking an account of the Books and other things, Contained in the Library in order to the Printing a new Catalogue thereof.
      
      
       
        
   
   Joseph Mayhew (1710–1782), Harvard 1730, tutor to the Class of 1755, had served as tutor since 1739 and fellow of the Corporation since 1742 (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University, in Cambridge, Massachusetts, Cambridge and Boston, 1873– ., 8:730–734). It was he who administered JA his examination for entrance to Harvard, as described in a famous and charming passage in JA’s Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:259–260.


        
   
   When in 1753 John Rand ’48 succeeded Stephen Badger ’47 as keeper of the College library in old Harvard Hall, Mayhew, along with Tutors Belcher Hancock ’27 and Thomas Marsh ’31, had been appointed to receive an account from Badger “of the present state of the sd. Library and make report of it to the Corporation” (MH-Ar: Corporation Records, Meeting of 21 May 1753). Their “exact survey of the library” or inventory of the books which are “actually in it, which are absent but charged, and also such as are absent and not charged, and also an account of the rarities which are there and which belong to it but are not now to be found there,” was not submitted to the Corporation until the spring of 1754, when they were allowed special compensation of 30s. and an advertisement was ordered placed requiring the return of valuable books that the survey revealed had been for a long time in the hands of individuals (same, Meeting of 1 April 1754). The advertisement appeared in the Boston Evening-Post for 8 April, p. 2, col. 1, and probably in other papers.


        
   
   No printed catalogue of the Harvard Library for the 1750’s is known. The official records do not, in fact, suggest an intention to use the current inventory for such a purpose. The last printed library catalogue was that of 1735 (actually a second supplement to that of 1723), and no later one was issued until 1773. Since the library was consumed in the fire that destroyed old Harvard Hall in 1764, the only record available of books which were in the library while JA was an undergraduate (beyond those in the 1723 catalogue and its supplements) is Andrew Eliot’s compilation of books in the hands of sophisters at the time of the fire (MH-Ar).


       
      
       

      26 Tuesday.
      
      
       At Colledge, a very rainy Day, as it has remained since yesterday-morning. By reason of my illness omitted Disputing from this question, generalia aestuum phaenomina solvuntur ab atractione solis et lunae.
      
      
       
        
   
   “The general phenomena of the tides are explained by the attraction of the sun and moon.” This “quaestio” had been one of the “Theses Physicae” disputed at commencement in 1746 and would be again at JA’s commencement in 1755. See entry of 18 June, above, and note there; MH-Ar: Theses and Quaestiones, 1737–1810.


       
      
      

      
      27 Wednesday.
      
      
       At Colledge. A Clowdy morning. Afternoon, together with Lock, took a ride to Watertown-Bridge and from thence round through Brookline Back to Colledge again.
      
      
       
        
   
   Samuel Locke (1732–1778), of Lancaster, Harvard 1755, later minister at Sherborn and, from 1770 to 1773, a most ill-fated president of Harvard College (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University, in Cambridge, Massachusetts, Cambridge and Boston, 1873– ., 13:620–627; see also JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:260).


       
       
        
   
   The route from Cambridge to Brookline would under normal conditions have been across “the Great Bridge over Charles-River in Cambridge,” built in 1662–1663 and located “at the foot of Brighton Street [now Boylston Street]” (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919– ., 29:99; Lucius R. Paige, History of Cambridge, Massachusetts, 1630–1877, Boston, 1877, p. 195). A petition to the General Court in Dec. 1752, however, indicates that the bridge “received such a Shock the last Winter by the Ice” that “a thorough Repair” became an “absolute Necessity” (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919– ., 29:99). On 2 July 1753 the Boston Evening-Post gave notice: “Whereas the great Bridge in Cambridge has for some Time past been out of Repair, so that there was no passing over it; This is to inform the Publick, that the said Bridge is now so far repaired, that Chairs, Chaises, and other Carriages may pass over it with Safety.”


        
   
   The bridge in Watertown, also known as the “great Bridge,” was built in 1718– 1719 and crossed the Charles River near the present Watertown Square at Galen Street (Watertown Records, Watertown and Newton, Mass., 1894–1939, 2:256–257, 261, 263; G. Frederick Robinson and Ruth Robinson Wheeler, Great Little Watertown: A Tercentenary History, Watertown, Mass., 1930, p. 48).


       
      
      

      28. Thurdsday.
      
      
       At Colledge, a Clowdy-Day.
      
      

      29 Fryday.
      
      
       At Colledge, a Clear morning. Heard the valedictory oration, pronounced, By Oliver. 2 o Clock set out for Boston, Designing to go from thence home.
      
      
       
        
   
   Attendance at exercises being required of all students other than those in the graduating class until 1 July, and senior sophisters not being allowed, while preparing for their “sitting solstices” or oral examinations, to leave Cambridge between 21 March and 1 July (MH-Ar: Corporation Records, College Book No.7, Meeting of 21 May 1753), the last recitation day before 1 July became the appropriate time for a meeting in Hall. On this occasion, attended by the Presi­dent and Fellows, speakers from the senior class, including a valedictorian chosen by his classmates, would perform (Morison, Three Centuries of HarvardSamuel Eliot Morison, Three Centuries of Harvard, 1636–1936, Cambridge, 1936., p. 119). Between this precursor of “class day” and commencement (in 1753 on 18 July) there seem to have been no regular recitations, though the formal summer vacation of six weeks did not begin until after commencement day.


        
   
   Thomas Oliver (1734–1815), identified by JA as valedictorian for his class, also received Faculty appointment as orator at the morning exercises of commencement in 1753 (MH-Ar:Theses and Quaestiones, 1753, handwritten notation). On him see Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University, in Cambridge, Massachusetts, Cambridge and Boston, 1873– ., 13:336–344, and an article by Oliver Elton, Col. Soc. Mass., Pubns.,Colonial Society of Massachusetts, Publications. 28 (1935):37–66.


       
      
     